

SECURED PROMISSORY NOTE


$125,000.00
December 15, 2006



FOR VALUE RECEIVED, BPO Management Services, Inc., a Delaware corporation
(formerly netGuru, Inc., “Maker”), promises to pay to Das Family Holdings, a
California corporation (“Payee”), or order, at 1290 N. Hancock Street, Anaheim,
California 92807-1924, or elsewhere as Payee shall hereafter designate by
written notice to Maker, in lawful money of the United States of America, the
sum of One Hundred Twenty-Five Thousand Dollars ($125,000.00) on March 31, 2007,
plus simple interest at ten percent (10%) per annum, but in any case, not to
exceed the maximum rate permitted by law. All sums owing hereunder are payable
in lawful money of the United States of America.


Pursuant to the Uniform Commercial Code (“UCC”), Maker hereby grants to Payee a
first priority security interest in the main operating bank account of Maker
(and any successor account or accounts thereto) and all proceeds thereof (the
“Collateral”). Maker covenants and agrees that substantially all of its and its
subsidiaries’ operating capital shall be contained in the account included as
Collateral during the term of this Note. To the extent that a new main operating
bank account is established, such account shall be included in the Collateral
and Maker shall execute all documents and perform all actions reasonably
requested by Payee to satisfy such obligation. The Collateral shall secure
payment and performance of the obligations of Maker set forth herein. Maker
shall execute and deliver to Payee at any time or times hereafter at the request
of Payee, all financing statements or other documents (the “Security
Instruments”), and take all further action which may be reasonably necessary or
desirable to perfect and keep perfected the first priority security interest in
the Collateral granted by Maker to Payee and to protect and preserve the
Collateral and Payee’s security interest therein. Without limiting the
generality of the foregoing, Maker acknowledges and agrees that, (a) on or
before December 19, 2006, Payee or Maker shall file one or more UCC Financing
Statements on Form UCC-1 with such governmental authorities as Payee determines,
in its sole discretion, to be appropriate, in order evidence the security
interest granted to it in any Collateral for which perfection requires or
permits such a filing; and (b) Maker and Payee shall use reasonable best efforts
to enter into an account collateral agreement with the bank in which the
Collateral is held, in a form mutually agreeable to Maker, Payee and the bank,
by December 20, 2006 or as soon as practicable thereafter. Notwithstanding the
foregoing, Maker hereby authorizes Payee to file such Security Instruments
without the signature of Maker.


Maker shall not create, incur, or allow any other lien or encumbrance on the
Collateral without Payee’s prior written consent; provided, however, that if any
such lien or encumbrance is expressly subordinate to Payee’s security interest
and is the subject of an intercreditor agreement in form and substance
satisfactory to Payee, then such consent shall not be unreasonably withheld or
delayed.


Upon payment in full of the outstanding principal balance and accrued interest
herein, Payee shall promptly execute and deliver to Maker such documents,
instruments, termination statements and releases as shall be requested by Maker
in order to terminate and discharge all of the liens, security interests and
encumbrances created by or pursuant to this Note.


 
 

--------------------------------------------------------------------------------

 
Upon the occurrence of an Event of Default (as defined below), Payee may
exercise all rights or remedies that lenders may have as secured parties under
the UCC. All proceeds from the Collateral, and all other amounts received by
Payee pursuant to the terms of this Note, unless otherwise expressly required by
law or regulation, shall be applied as follows: (i) First, to the payment of all
expenses reasonably incurred by Payee in connection with Payee’s foreclosure on
the Collateral, including, but not limited to, the expenses of taking possession
of the Collateral and all court costs and all reasonable legal fees of Payee in
connection therewith; (ii) Second, to the payment of all secured obligations
owed to Payee which are due and are unpaid; and (iii) Third, the balance, if
any, to Maker.


No delay or omission by Payee in exercising any right or remedy hereunder or
with respect to any obligation of Maker to Payee secured hereunder shall operate
as a waiver thereof or of any other right or remedy available to Payee, and no
single or partial exercise thereof shall preclude any other or further exercise
thereof or the exercise of any other right or remedy. All rights and remedies of
Payee hereunder are cumulative.


The occurrence of any of the following shall constitute an “Event of Default.”
Should the Maker, or any successors and assigns thereof:


(a) file a petition in voluntary bankruptcy or for an arrangement or
reorganization pursuant to the bankruptcy laws of the United States, or any
similar law, state or federal, whether now or hereafter existing (hereafter
referred to as a “bankruptcy proceeding”);


(b) fail to obtain a vacation or stay of any involuntary bankruptcy proceeding
within forty-five (45) days, as hereinafter provided;


(c) fail to pay, or admit in writing its inability or refusal to pay, its debts
as they become due;


(d) have a trustee or receiver appointed for or have any court take jurisdiction
of its property, or the major part thereof, in any involuntary proceeding for
the purpose of reorganization, arrangement, dissolution or liquidation if such
trustee or receiver shall not be discharged or if such jurisdiction be
relinquished, vacated or stayed on appeal or otherwise within forty-five (45)
days;


(e) fail to perform, comply with or observe any material agreement or obligation
to be performed or complied with by it hereunder (other than as set forth in
subparagraph (f) below); provided, however, that upon the occurrence of the
foregoing event, Payee shall give Maker prior written notice that such
occurrence shall constitute an Event of Default, and the opportunity to cure
such occurrence within five (5) business days thereafter (unless such default is
incapable of cure);


 
2

--------------------------------------------------------------------------------

 
(f) fail to pay when due any principal, interest, fees, costs, expenses or other
amounts payable hereunder; or


(g) make an assignment for the benefit of its creditors.


Upon the occurrence of any such Event of Default, the entire unpaid balance of
principal on this Note, together with all accrued interest thereon, shall be due
and payable either immediately or at any time during the continuance of such
Event of Default, at the option of Payee. Additionally, the interest rate
thereon shall automatically increase to eighteen percent (18%) per annum until
the same shall be paid, but in any case, not to exceed the maximum rate
permitted by law. Failure to exercise this option shall not constitute a waiver
of the right to exercise the same upon the occurrence of any subsequent such
Event of Default.


Except as set forth herein, demand, notice of demand, presentation for payment,
notice of non-payment or dishonor, protest and notice of protest are hereby
waived by Maker.


Maker shall have the right to prepay this Note in whole or in part, without
penalty, at any time and from time to time, prior to the maturity date hereof.


This Note shall bind Maker and Maker’s heirs, representatives, successors and
assigns and the benefits hereof shall inure to Payee and Payee’s successors and
assigns; provided, however, that Maker shall not assign its obligations under
this Note, by operation of law or otherwise, without Payee’s prior written
consent.


If any term or provision of this Note or the application thereof to any person
or circumstances shall, to any extent, be invalid or unenforceable, the
remainder of this Note, or the application of such term or provision to persons
or circumstances other than those as to which it is held invalid or
unenforceable, shall not be affected thereby. Each term and provision of this
Note shall be valid and enforceable to the fullest extent permitted by law.


In any action or proceeding arising out of or related to this Note, or the
transactions contemplated hereby, the prevailing party therein shall be entitled
to recover from the other party the reasonable attorneys’ and paralegals’,
accountants’ and experts’ fees, court costs, filing fees, publication costs and
other expenses incurred by the prevailing party in connection therewith, at
trial and all appellate proceedings, and in all bankruptcy, administrative and
similar proceedings.


Time is of the essence with respect to every provision hereof.


Any notice, approval, request, authorization, direction or other communication
under this Note shall be given in writing and shall be deemed to have been
delivered and given for all purposes (i) on the delivery date if delivered
personally to the party to whom the same is directed or transmitted by facsimile
with confirmation of receipt, (ii) one (1) business day after deposit with a
commercial overnight carrier, with written verification of receipt, or
(iii) five (5) business days after the mailing date, whether or not actually
received, if sent by U.S. mail, return receipt requested, postage and charges
prepaid, to the address of the Payee set forth herein or to Maker at 22700 Savi
Ranch Parkway, Yorba Linda, California 92887 (or at such other address as may be
communicated to the notifying party in writing).


 
3

--------------------------------------------------------------------------------

 
This Note shall be governed by and interpreted and enforced pursuant to the laws
of the State of California applicable to agreements made and to be performed in
California, without giving effect to principles of conflict of laws. Maker
consents to the jurisdiction of the Orange County, California Superior Court and
the United States District Court located in Orange County, California as the
venue with respect to any dispute or controversy arising under or in connection
with this Note.
 

       
BPO MANAGEMENT SERVICES, INC.,
a Delaware corporation (formerly netGuru, Inc.)
 
   
   
    By:   /s/  James Cortens  

--------------------------------------------------------------------------------

James Cortens, President    



 
 
 
 
4

--------------------------------------------------------------------------------

 